Citation Nr: 1403662	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  11-26 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine (back disability).

2. Entitlement to service connection for degenerative arthritis of the right knee (right knee disability).

3. Entitlement to service connection for osteoarthritis of the left knee, status post total knee arthroplasty (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2012, the Veteran testified at a Board hearing before the undersigned.  The transcript of the hearing is of record.  

The issues of service connection for a right knee and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's DDD of the lumbar spine is related to service.


CONCLUSION OF LAW

Lumbar spine DDD was incurred in service  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is fully favorable to the Veteran, further discussion of VCAA is not required at this time.

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In this case, the Veteran claims that his current back disability is the result of injuries sustained from an in-service motor vehicle accident in March 1973.  He has a current diagnosis of DDD based upon a review of MRI and X-ray evidence by the October 2010 VA examiner.  

Service treatment records show that the Veteran was admitted to sick bay in March 1973 due to injuries from a motor vehicle accident.  It also shows that the Veteran consistently complained of low back pain on several occasions throughout service, and had low back muscle spasms and muscle strains.  He also complained of radiating pain down his leg.  Upon separation, although his back was found normal (based on in-service X-ray evidence), the Veteran reported that he had recurrent back pain and identified the accident in service as having caused his back problem.  Post service treatment records show that there was a work related accident in 1987 where the Veteran exacerbated his back condition and continued to complain of low back pain and radiating pain down his leg.  During his Board hearing, the Veteran testified that although his 1987 accident exacerbated his back problem, he experienced low back pain since the 1973 accident in service, and the pain and associated symptomatology continued to 1987 and thereafter.

The Veteran is competent to provide testimony describing symptoms which is supported by a later diagnosis by a medical professional, and in some matters, may opine as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the record reflects that the Veteran consistently reported back pain and spasms in service with associated radiating pain down his leg.  His statements are consistent with his current diagnosis of DDD of the lumbar spine, and the Board finds such statements to be credible.

The October 2010 VA examiner provided a negative nexus opinion with respect to the Veteran's DDD and its connection to his service, stating that the Veteran actually related the onset of his back disability the 1987 post service incident.  The examiner did not consider the Veteran's statements of continued symptomatology, and thus, the factual bases for the October 2010 VA examiner's conclusion was inaccurate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  As such, the only remaining competent and probative evidence is the Veteran's statements which are otherwise uncontroverted by the record.  Service connection for DDD of the lumbar spine is warranted.


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.


REMAND

The Board finds that a remand is necessary to address the issues for the right and left knee disabilities.  An addendum medical opinion must be sought as the October 2010 VA examiner's opinion did not provide adequate supporting rationale to support his negative nexus opinion as to the right knee disability and did not provide any opinion with respect to the left knee disability.  Furthermore, the Veteran provided additional testimony at his Board hearing with respect to continuity of symptoms for both knees since service.  Such statements should be considered by the examiner prior to rendering an opinion.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right and left knee disabilities.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained. 

2. Take appropriate steps to obtain a medical opinion from an appropriate VA physician as to the nature and etiology of the Veteran's right and left knee disabilities.  Ensure that the claims folder is made available as well as a copy of this remand.  

It should be noted that the Veteran has contended that his right knee disability manifested in service (boot camp injury in 1973) and has continued since that time.  He has also contended that his left knee disability may be related to the 1973 motor vehicle accident as his left knee problems have persisted ever since.  In the alternative, he has argued that the left knee disability is secondary to his right knee disability.

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After reviewing the claims file and examining the Veteran, the examiner should provide an opinion and address the following:

* Whether it is at least as likely as not that the Veteran's current right knee disability is causally or etiologically related to his military service, including any complaints of knee pain during service;

* Whether it is at least as likely as not that the Veteran's current left knee disability is causally or etiologically related to his military service, including his statements regarding the onset of symptoms since the 1973 car accident; and

* Whether it is at least as likely as not that the Veteran's left knee disability was either caused or permanently aggravated by the right knee disability.

The examiner should note that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms.  If the examiner determines that the left knee disability was aggravated by the right knee disability, the examiner should identify the level of disability caused by the right knee, to the extent possible. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4. When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


